J-S09023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ALICE ALBERSTADT                          :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 WILLIAM ALBERSTADT                        :
                                           :
                    Appellant              :   No. 973 WDA 2018

                Appeal from the Order Entered June 8, 2018
    In the Court of Common Pleas of Erie County Civil Division at No(s):
                               10555-2018


BEFORE:    PANELLA, P.J., LAZARUS, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY LAZARUS, J.:                         FILED APRIL 18, 2019

      William Alberstadt (Husband) appeals, pro se, from the order, entered

in the Court of Common Pleas of Erie County, denying his motion for special

relief and granting Alice Alberstadt’s (Wife) motion for attorney’s fees.

Because Husband failed to comply with the trial court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, we quash this

appeal.

      On July 6, 2018, the Honorable Joseph M. Walsh, III, entered an order

requiring Husband to file a Rule 1925(b) statement within twenty-one days.

The order stated: “Any issue not properly included in the Statement, timely

filed and served pursuant to the Rule, shall be deemed waived.”           Order,

7/6/18. Husband did not comply with this order; Judge Walsh stated, in his

Rule 1925(a) opinion, that he was “without specific guidance as to the grounds

for Husband’s appeal.” Trial Court Rule 1925(a) Opinion, 8/7/18, at 2. The

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09023-19



trial court docket indicates that notice of the court’s order was provided to the

parties,1 and Husband acknowledges in his brief on appeal that he received

notice of the court’s order on July 16, 2018. See Appellant’s Brief, at 28. No

Rule 1925(b) statement was filed; instead, on July 26, 2018, Husband filed

an “Application for Stay of Appeal.”

       In Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), our Supreme

Court held that “from this date forward, in order to preserve their claims for

appellate review, [a]ppellants must comply whenever the trial court orders

them to file a Statement of Matters Complained of on Appeal pursuant to Rule

1925. Any issues not raised in a [Rule] 1925(b) statement will be deemed

waived.” Id. at 309. This Court has held that “[o]ur Supreme Court intended

the holding in Lord to operate as a bright-line rule, such that ‘failure to comply

with the minimal requirements of Pa.R.A.P. 1925(b) will result in automatic

waiver of the issues raised.’” Greater Erie Indus. Dev. Corp. v. Presque

Isle Downs, Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en banc) (emphasis

in original) (quoting Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa.

2005).



____________________________________________


1 See Greater Erie, supra at 226 (stating that “[i]n In re L.M., 923 A.2d
505, 510 (Pa. Super. 2007), this Court held that a failure by the prothonotary
to ‘give written notice of the entry of a court order and to note on the docket
that notice was given’ will prevent waiver for timeliness pursuant to Pa.R.A.P.
1925(b)”).




                                           -2-
J-S09023-19



       We conclude, therefore, that Husband has waived his claims on appeal. 2

See J.P. v. S.P., 991 A.2d 904, 908 (Pa. Super. 2010) (stating “waiver rule

applies to family law cases.”), quoting In re L.M., supra at 509; see also

Jones v. Jones, 878 A.2d 86 (Pa. Super. 2005) (when a court has to guess

what issues appellant is appealing, that is not enough for meaningful review).

       Appeal quashed.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2019




____________________________________________


2Although this Court may construe pro se briefs liberally, pro se status confers
no special benefit upon Husband. See G.B. O'Neill v. Checker Motors
Corp., 567 A.2d 680, 682 (Pa. Super. 1989); Commonwealth v. Lyons, 833
A.2d 245, 252 (Pa. Super. 2003).

3  On January 31, 2019, Melanie Lynne Hoover, Esquire, co-counsel for
appellee Alice Alberstadt, filed a “withdrawal of appearance” with this Court,
which the Prothonotary of this Court has docketed as an “Application to
Withdraw as Counsel.” Upon consideration of the “Application,” and upon
noting that Wife continues to be represented by James H. Richardson, Esquire,
attorney Hoover’s “application to withdraw as counsel” is GRANTED. Wife’s
request for counsel fees is denied. See Pa.R.A.P. 2744.

                                           -3-